AFTER REARGUMENT.
On September 30, 1927, the following opinion was filed:
A hearing was granted only as to the question whether the evidence sustains the special verdict that there was a settlement and discharge of the claim for damages against the tenant for the wrongful death of plaintiff's intestate. After hearing the arguments and considering the testimony bearing thereon, the majority of the court adhere to the opinion that the evidence sustains the special verdict mentioned. Justice Holt is of the contrary view. *Page 177
In the original opinion occurred an erroneous statement as to drawing and sending the draft containing the release. The facts in that respect were these: The agent of the insurer at Minneapolis, who negotiated with plaintiff's attorney, wrote the draft. It was then delivered to plaintiff's attorney by the insurer's attorney at Minneapolis, who previously had received and forwarded to the insurer at its home office in Philadelphia, Pennsylvania, the agreement containing the covenant not to sue which was in its hands when it caused the draft to be paid in Philadelphia. However, the place where the draft was drawn or the course it took is not material in the decision of the case.
In the opinion occurs a reference to the fact that plaintiff's pleadings do not tender any issue that the release inserted in the draft was through mistake or inadvertence.3 This was no doubt due to the fact that his attorney when he accepted and indorsed the draft failed to notice the release and hence was unconscious of its existence when the reply was drawn. However, his testimony to that effect was received. The testimony of the attorney for the insurer upon that proposition, as well as other evidence in the case, was such that, in the opinion of the majority of the court, the effect of the release in the draft upon the whole transaction with the tenant was for the jury.
With the correction made as to the origin and course of the draft containing the release, the former opinion is adhered to.
3 See page 176, supra. [Reporter.] *Page 178